Exhibit FOR IMMEDIATE RELEASE etrials Worldwide Names M. Denis Connaghan as Chief Executive Officer MORRISVILLE, N.C., Nov 12, 2008 (BUSINESS WIRE) etrials Worldwide, Inc. (Nasdaq: ETWC), a leading provider of adaptive eClinical software and services that optimize clinical trial management by turning data into intelligence and shortening the pathway to an actionable study endpoint, announced today that the board of directors has appointed M. Denis Connaghan as the company's president and chief executive officer. Mr. Connaghan replaces Chuck Piccirillo, etrials' vice president of technology, who has served as interim president and chief executive officer since July 10. "Denis is a dynamic leader who brings a proven track record to lead etrials and build shareholder value. He is an accomplished team builder with a solid understanding of the intersection of healthcare and technology, the cornerstone of etrials' integrated suite of eClinical applications. The board is confident Denis has the right operational skill set and experience in serving customers and executing M&A transactions to create a scalable platform for profitable growth," said Robert Brill, chairman of the board of directors. "On behalf of the board, I want to thank Chuck for his stewardship and efforts over the past four months, and the senior management team and etrials' employees for their hard work and continued dedication to the company's business transformation efforts." Mr.
